DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim amendments filed 2/9/2022 and applicant’s arguments, see Remarks filed 2/9/2022, with respect to claims 10-19 have been fully considered and are persuasive.  The rejection of claims 11-13, 15-18 under 35 U.S.C. 112(b) and the rejection of claims 10-17 under 35 U.S.C. 102(a)(1) have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a method of controlling a fuel cell system with a fuel cell comprising obtaining insulation decrease information specifying an insulation decrease occurred region in the fuel cell system and performing based on the insulation decrease information specifying that the insulation decrease occurred region is not a fuel cell region including the fuel cell and a cooling circuit with circulating cooling liquid, a conductivity reduction process on the cooling liquid before having a relay connect and performing a start process including having the relay connect after completing the conductivity reduction process.
The closest prior art includes Ota (US 2009/0226769) which discloses a fuel cell system control method ([0006]), wherein a control unit acquires insulation resistance measurement output by the insulation resistance measuring unit including determining whether coolant conductivity has risen relative to a predetermined minimum value ([0034]).  However, the closest prior art fails to teach or suggest specifying that the insulation decrease information is not a fuel cell region including the fuel cell and a cooling circuit with circulating cooling liquid and further performing a conductivity reduction process in response to the above before having a relay connect and then start up.  Further, there is not prior art that suggest or render obvious the specifically claimed steps that are not disclosed in Ota.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/21/2022